         Case 1:18-cv-01880-EGB Document 50 Filed 01/25/19 Page 1 of 1



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                    Bid Protest

                                                )
ORACLE AMERICA, INC.,                           )
            Plaintiff,                          )
                                                )
           v.                                   )      No. 18-1880C
                                                )
THE UNITED STATES,                              )      Senior Judge Eric G. Bruggink
             Defendant,                         )
                                                )
           and                                  )
                                                )
AMAZON WEB SERVICES, INC.,                      )
            Defendant-Intervenor.               )
                                                )

 NOTICE PROPOSING NO REDACTIONS TO COURT’S JANUARY 23, 2019 ORDER

       Pursuant to the Court’s January 23, 2019 Order requesting redactions on or before

January 30, 2019, counsel for Amazon Web Services, Inc. has conferred with counsel for Oracle

America, Inc. and the United States. The parties do not propose any redactions to the Court’s

January 23, 2019 Order.


           January 25, 2019                     Respectfully submitted,

                                                s/ Daniel R. Forman
                                                Daniel R. Forman
           Of Counsel:                              (Counsel of Record)
                                                Crowell & Moring LLP
           Olivia L. Lynch                      1001 Pennsylvania Avenue, NW
           Robert J. Sneckenberg                Washington, DC 20004-2595
           OLynch@crowell.com                   Tel: (202) 624-2504
           RSneckenberg@crowell.com             Fax: (202) 628-5116
                                                DForman@crowell.com

                            Attorneys for Amazon Web Services, Inc.
